UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 8, 2008 ENLIVEN MARKETING TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-27168 95-4102687 (state or other juris- (Commission (I.R.S. Employer diction of incorporation) File Number) (Identification No.) 205 West 39 th Street, 16 th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 201-0800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 8, 2008, the Registrant issued a press release regarding its results of operations for its fiscal second quarter ending June 30, 2008. A copy of the press release issued by the Registrant is furnished herewith as Exhibit 99.1. Item 9.01 Exhibits. (c) Exhibits 99.1 Press release issued by Enliven Marketing Technologies Corporation on August 8, 2008. The information furnished herein and in the accompanying exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in any other filing with the Securities and Exchange Commission except as is expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENLIVEN MARKETING TECHNOLOGIES CORPORATION /s/ Christopher C. Duignan Christopher C. Duignan Chief Financial Officer Dated: August 11, 2008
